Citation Nr: 0931164	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The appellant, the surviving spouse of the 
Veteran, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in May 
2003 and lists the immediate cause of death as myocardial 
infarction.  

3.  At the time of his death, the Veteran did not have any 
service-connected disabilities.

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.




CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1154 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the RO did provide the appellant with notice in 
November 2003, prior to the initial decision on the claim in 
January 2004, as well as in October 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
November  2003 letter indicated that  in order to support a 
claim for DIC benefits the evidence must show the cause of 
death; an injury, disease, or other event in service; and, a 
relationship between the cause of death and the injury, 
disease, or event in service.  It was also noted that to 
establish service connection for cause of death it must be 
shown that the condition causing the Veteran's death had its 
onset in service or was permanently aggravated by military 
service.  The October 2006 also indicated that the appellant 
needed evidence showing that the Veteran died in service or 
medical evidence showing that his service-connected disorders 
caused or contributed to his death.  Additionally, the June 
2006 statement of the case (SOC) and the May 2008 and October 
2008 supplemental statements of the case (SSOC) provided the 
appellant with the pertinent regulations and notified her of 
the reasons for the denial of her application and, in so 
doing, informed her of the evidence that was needed to 
substantiate her claim. 

The Board does acknowledge that the notice letters did not 
specifically inform the appellant of the fact that the 
Veteran was not service-connected for any disabilities at the 
time of his death or what the evidence must show to 
substantiate a DIC claim based on a disorder not yet service-
connected.  However, the Board finds that the appellant has 
not been prejudiced by these deficiencies.  During the course 
of this appeal, the appellant and her representative were 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case, and 
Supplemental Statements of the Case) indicating that the 
Veteran did not have any service-connected disabilities, 
setting out the applicable law, summarizing the evidence, and 
discussing VA's reasons for denying the claim.  Indeed, the 
January 2004 rating decision specifically noted that the 
Veteran was not receiving benefits for any service-connected 
disabilities and explained that there was no evidence 
relating the cause of death, i.e. a myocardial infarction, to 
his military service.  The June 2006 SOC also provided her 
with the applicable regulations, including 38 C.F.R. § 3.312, 
and discussed what evidence is necessary to substantiate her 
claim.  Following the issuance of these documents, the RO 
readjudicated the appellant's claim in SSOCs.  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The appellant and her representative have also expressed an 
understanding of the principles involved, inasmuch as they 
have gathered evidence to support the claim and have advanced 
supportive argument as well.  In particular, the appellant 
has asserted that the Veteran's myocardial infarction was 
related to service.  In this regard, she has contended that 
the Veteran sustained bullet wounds and frostbite in service 
that affected his circulation.  Such allegations clearly 
demonstrate the appellant's understanding that the Veteran 
was not service-connected for a myocardial infarction and 
what evidence was required to substantiate a DIC claim based 
on a disorder not yet service-connected.  Thus, the appellant 
had actual knowledge of the information needed to 
substantiate her claim, and a reasonable person could be 
expected to understand from the notice what was needed. See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a notice error).  Accordingly, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.   

It is also noted that remanding this case to the RO for 
further notice development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Simply 
stated, as the appellant is found to be clearly aware of what 
she needs to present in order to prevail in this claim, there 
is no reason to provide the appellant with additional notice 
regarding information she already knows.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003 and October 
2006 letters indicated that reasonable efforts would be made 
to help her obtain evidence necessary to support her claim 
and that VA was requesting all records held by Federal 
agencies, including service treatment records, military 
records, and VA medical records.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
November 2003 and October 2006 letters notified the appellant 
that she must provide enough information about the Veteran's 
records so that they could be requested from the agency or 
person that has them.  Those letters also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the November 2003 and October 2006 
letters stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the Veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish disability 
rating or an effective date.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  The 
appellant was also provided the opportunity to testify at a 
hearing before the Board, but she submitted a statement in 
December 2008 indicating that she would like to withdraw her 
request for such a hearing.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

The Board does observe that the a February 2007 response from 
the National Personnel Records Center (NPRC) indicated that 
the records needed to furnish the dates during which the 
Veteran was a POW were presumed destroyed by the fire at the 
National Personnel Records Center in St. Louis, Missouri in 
1973.  It was also noted that such records could not be 
reconstructed.  However, the Board notes that copies of the 
Veteran's service personnel and treatment records have been 
obtained and associated with the claims file, including his 
DD 214, which would ordinarily indicate if the Veteran was a 
POW.  

The Board further acknowledges that assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination and medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death because such an opinion 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the Veteran has not been shown to have had a myocardial 
infarction or other cardiovascular disorder in service or any 
other event, disease, or injury in service to which his death 
could have been related.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which his 
death could be related, the Board finds that obtaining a VA 
medical opinion is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence. 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition." Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in May 2003. The immediate cause of death was 
listed as a myocardial infarction, and the approximate 
interval between its onset and death was determined to be 
minutes.  

At the time of the Veteran's death, service connection had 
not been established for any disorder.  As such, the Veteran 
did not have any service-connected disabilities that could 
have been a principal or contributory cause of his death.

In addition, the Board finds that the Veteran did not have a 
myocardial infarction or other cardiovascular disorder that 
was causally or etiologically related to his military 
service.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, his September 1954 separation 
examination found his heart and vascular system to be normal, 
and it was noted that a chest x-ray obtained at that time 
also indicated that his heart and lungs were normal.  
Moreover, the Veteran did not seek treatment for any 
cardiovascular disorder until many decades following his 
separation from service, and his death certificate noted that 
the myocardial infarction had an onset minutes prior to his 
death.  Therefore, the Board finds that a myocardial 
infarction or any other associated cardiovascular disorder 
did not manifest in service or for many years thereafter.

The Board does acknowledge the appellant's assertion that the 
Veteran's death was related to bullet wounds he sustained in 
service that were later picked out of his back and frostbite 
that he experienced on his feet that affected his 
circulation.  However, the Veteran's service treatment 
records do not document any complaints, treatment, or 
diagnosis of bullet wounds or frostbite.  In fact, his 
September 1954 separation examination found his spin, feet, 
and lower extremities to be normal.

The Board does note that the Veteran's DD 214 shows that he 
was awarded the Bronze Star with a "V" Device, which 
indicates that he may have engaged in combat with the enemy.  
In this regard, the Bronze Star Medal is awarded where a 
member of the military distinguishes himself or herself by 
heroic or meritorious achievement or service, not involving 
participation in aerial flight, under any of the following 
circumstances: (a) while engaged in an action against an 
enemy of the United States; (b) while engaged in military 
operations involving conflict with an opposing foreign force; 
or (c) while serving with friendly foreign forces engaged in 
an armed conflict against an opposing armed force in which 
the United States is not a belligerent party.  If the medal 
is awarded for heroism a bronze letter "V" for valor will 
accompany the award. See Department of Defense, MANUAL OF 
MILITARY DECORATIONS AND AWARDS 102 (2006).  Nevertheless, 
the Board notes that the Veteran himself never contended 
during his lifetime that he sustained bullet wounds or 
frostbite during his period of service.  Indeed, there are no 
statements to that effect.  The appellant could not have 
personal knowledge of any of the events that she describes 
because she was not present in Korea.  In Layno v. Brown, 6 
Vet. App. 465, 470 (1994), the Court stated, "Competent 
testimony is thus limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge."  As such, the appellant's contention that the 
Veteran sustained bullet wounds and frostbite during service 
is not satisfactory lay evidence.

The appellant has also argued that the Veteran's death is 
related to a back surgery he underwent during service.  The 
Veteran did receive treatment for a recurring pilonidal cyst 
in service, including surgery for the cyst in 1953 while 
stationed in Korea.  At that time, the Veteran was 
hospitalized for two weeks.  He also underwent a second 
surgery for a cyst in 1955 following his separation from 
service.  However, there is no medical evidence showing that 
the Veteran had a cardiovascular disorder immediately 
following the surgery in service or for many decades 
thereafter, nor is there any competent medical evidence 
indicating that it is even plausible that a cardiovascular 
disorder resulted from that surgery.  While Board 
acknowledges the appellant's contentions, it also notes that 
the appellant, as a lay person, is not competent to offer a 
medical opinion relating the Veteran's cause of death to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).
 
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
myocardial infarction or any other cardiovascular disorder, 
the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a myocardial 
infarction or other cardiovascular disorder manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the Veteran's cause of death 
to his military service.  In fact, as noted above, there was 
no event, disease, or injury in service to which the 
Veteran's death could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d at 1355-57.  Therefore, the Board finds that the 
Veteran's myocardial infarction or any other pertinent 
cardiovascular disorder did not manifest in service and was 
not causally or etiologically related to military service.  

The Board does observe the appellant's statement that she 
feels entitled to some kind of benefits because her husband 
was a prisoner of war (POW) in Korea.  She has also reported 
that her husband was awarded two Purple Hearts for his 
service. However, the Veteran's available service personnel 
records do not indicate that he was a POW.  In fact, the 
Veteran's DD 214 indicates that he served in Korea and was 
awarded the Korean Service Medal with two Bronze Service 
Stars, a Bronze Star with a "V" Device and Oak Leaf 
Cluster, the National Defense Service Medal, and the United 
Nations Service Medal, but there is no reference to the 
Veteran having POW status.  There is also no evidence that 
the Veteran received a Purple Heart.  Nor did the Veteran 
himself ever contend during his lifetime that he was a POW or 
recipient of a Purple Heart, despite his prior claims.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.


ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


